Exhibit 10.9

CHANGE IN CONTROL, SEVERANCE AND EMPLOYMENT AGREEMENT

THIS CHANGE IN CONTROL, SEVERANCE AND EMPLOYMENT AGREEMENT (the “Agreement”), is
made as of November 24, 2008, among Lakeland Bancorp, Inc. (the “Holding
Company”), a New Jersey corporation with headquarters at 250 Oak Ridge Road, Oak
Ridge, New Jersey 07438, Lakeland Bank (the “Bank”), a New Jersey chartered
commercial bank, with headquarters at 250 Oak Ridge Road, Oak Ridge, New Jersey
07438 (the Holding Company and the Bank are collectively referred to herein as
the “Company”), and David S. Yanagisawa (the “Executive”).

Background

WHEREAS, the Executive is employed as Chief Lending Officer and Executive Vice
President of the Company; and

WHEREAS, the Company believes that the future services of the Executive are of
great value to the Company and that it is important for the growth and
development of the Company that the Executive continue in his position; and

WHEREAS, the Board of Directors of the Holding Company (the “Board”) believes it
is imperative that the Company be able to rely upon the Executive to continue in
his position in the event that the Holding Company receives any proposal from a
third person concerning a possible business combination with, or acquisition of
equity securities of, the Company, and that they be able to receive and rely
upon his advice, if they request it, as to the best interests of the Company and
its shareholders, without concern that the Executive might be distracted by the
personal uncertainties and risks created by such a proposal; and

WHEREAS, to achieve that goal, and to retain the Executive’s services prior to
any such activity, the Company and the Executive have agreed to enter into this
Agreement to provide the Executive with continued employment and to govern the
Executive’s termination benefits in the event of a Change in Control, as
hereinafter defined,

NOW, THEREFORE, to assure the Company that it will have the continued dedication
of the Executive and the availability of his advice and counsel notwithstanding
the possibility, threat or occurrence of a bid to take over control of the
Company, and to induce the Executive to remain in the employ of the Company, and
for other good and valuable consideration, the Company and the Executive, each
intending to be legally bound, hereby agree as follows:

1. Definitions.

a. Cause. For purposes of this Agreement, “Cause” with respect to the
termination by the Company of Executive’s employment shall mean (i) failure by
the Executive to materially perform his duties for the Company under this
Agreement after at least one (1) warning in writing from the Chief Executive
Officer or Chief Operating Officer of the Holding Company identifying
specifically any such material failure and offering a reasonable opportunity to
cure such failure; (ii) the willful engaging by the



--------------------------------------------------------------------------------

Executive in material misconduct which causes material injury to the Company; or
(iii) conviction of a crime (other than a traffic violation), habitual
drunkenness, drug abuse, or excessive absenteeism other than for illness, after
a warning (with respect to drunkenness or absenteeism only) in writing from the
Chief Executive Officer or Chief Operating Officer of the Holding Company to
refrain from such behavior. No act or failure to act on the part of the
Executive shall be considered willful unless done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that the action or
omission was in the best interest of the Company. The Company shall have the
burden of proving “Cause” by clear and convincing evidence.

b. Change in Control. For purposes of this Agreement, a “Change in Control”
shall mean the occurrence of any of the following events with respect to the
Holding Company:

(A) the consummation of any consolidation or merger of the Holding Company in
which the Holding Company is not the continuing or surviving corporation or
pursuant to which shares of the Holding Company’s common stock (“Common Stock”)
would be converted into cash, securities or other property, other than a merger
of the Holding Company in which the holders of the shares of the Holding
Company’s Common Stock immediately prior to the merger have the same
proportionate ownership of common stock of the surviving corporation immediately
after the merger; or

(B) the consummation of any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all, or substantially all,
of the assets of the Holding Company, other than to a subsidiary or affiliate;
or

(C) an approval by the shareholders of the Holding Company of any plan or
proposal for the liquidation or dissolution of the Holding Company; or

(D) any action pursuant to which any person (as such term is defined in
Section 13(d) of the Exchange Act), corporation or other entity (other than any
person who owns more than ten percent (10%) of the outstanding Common Stock on
the date this Agreement is entered into, the Holding Company or any benefit plan
sponsored by the Holding Company or any of its subsidiaries) shall become the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of shares of capital stock entitled to vote
generally for the election of directors of the Holding Company (“Voting
Securities”) representing fifty-one percent (51%) or more of the combined voting
power of the Holding Company’s then outstanding Voting Securities (calculated as
provided in Rule 13d-3(d) in the case of rights to acquire any such securities),
unless, prior to such person so becoming such beneficial owner, the Board shall
determine that such person so becoming such beneficial owner shall not
constitute a Change in Control; or

(E) the individuals (x) who, as of the date on which this Agreement is entered
into, constitute the Board (the “Original Directors”) and (y) who thereafter are
elected to the Board and whose election, or nomination for election, to the
Board was approved by a vote of at least two thirds of the Original Directors
then still in office (such directors being called “Additional Original
Directors”) and (z) who thereafter are elected to the Board and whose election,
or nomination for election, to the Board was approved by a vote of at least two
thirds of the Original Directors and Additional Original Directors then still in
office, cease for any reason to constitute a majority of the members of the
Board.

c. Contract Period. “Contract Period” shall mean the period commencing on the
day immediately preceding a Change in Control (provided that the Change in
Control occurs during the term of this Agreement, as described in Section 13(a)
hereof) and ending on the earlier of (i) the second anniversary of the Change in
Control, (ii) the date the Executive would attain age 65, or (iii) the death of
the Executive.

d. Exchange Act. “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

e. Good Reason. When used with reference to a voluntary termination by Executive
of his employment with the Company, “Good Reason” shall mean any of the
following, if taken without Executive’s express written consent:

(i) The assignment to Executive of any duties inconsistent with, or the
reduction of authority, powers or responsibilities associated with, Executive’s
position, title, duties, responsibilities and status with the Company
immediately prior to a Change in Control (a “Change in Assignment”) or any
removal of Executive from, or any failure to re-elect Executive to, any
position(s) or office(s) Executive held immediately prior to such Change in
Control. A change in position, title, duties, responsibilities and status or
position(s) or office(s) following a Change in Control shall constitute a Change
in Assignment unless the Executive’s new title, duties and responsibilities are
accepted in writing by the Executive, in the sole discretion of the Executive;



--------------------------------------------------------------------------------

(ii) A reduction by the Company in Executive’s annual base compensation as in
effect immediately prior to a Change in Control;

(iii) A failure by the Company to continue for Executive any bonus plan in which
Executive participated immediately prior to the Change in Control or a failure
by the Company to continue Executive as a participant in such plan on at least
the same basis as Executive participated in such plan prior to the Change in
Control;

(iv) After a Change in Control, the Company’s transfer of Executive to another
geographic location outside of New Jersey or more than twenty-five (25) miles
from his present office location, except for required travel on the Company’s
business to an extent substantially consistent with Executive’s business travel
obligations immediately prior to such Change in Control;

(v) The failure by the Company to continue in effect for Executive any employee
benefit plan, program or arrangement (including, without limitation, any 401(k)
plan, life insurance plan, health and accident plan, disability plan or equity
compensation plan) in which Executive is participating immediately prior to a
Change in Control (except that the Company may institute or continue plans,
programs or arrangements providing Executive with substantially similar
benefits); the taking of any action by the Company after a Change in Control
which would adversely affect Executive’s participation in or materially reduce
Executive’s benefits under, any of such plans, programs or arrangements, the
failure to continue, or the taking of any action which would deprive Executive
of, any material fringe benefit enjoyed by Executive immediately prior to such
Change in Control; or the failure by the Company to provide Executive with the
number of paid vacation days to which Executive was entitled immediately prior
to such Change in Control; or

(vi) The failure by the Company to obtain an assumption in writing of the
obligations of the Company to perform this Agreement by any successor to the
Company and to provide such assumption to the Executive upon consummation of the
event giving rise to the Change in Control.

2. Employment. During the Contract Period, the Company hereby agrees to employ
the Executive, and the Executive hereby accepts employment, upon the terms and
conditions set forth herein.

3. Position. During the Contract Period, the Executive shall be employed as
Executive Vice President and Chief Lending Officer of the Company or such other
corporate or divisional profit center as shall then be the principal successor
to the business, assets and properties of the Company, with substantially the
same title and the same duties and responsibilities as before the Change in
Control. The Executive shall devote his full time and attention to the business
of the Company, and shall not during the Contract Period be engaged in any other
business activity. This Section shall not be construed as preventing the
Executive from managing any investments of his which do not require any
substantial service on his part in the operation of such investments.

4. Cash Compensation. During the Contract Period, the Company shall pay to the
Executive salary and bonus compensation for his services as follows:

a. Annual Salary. An annual salary equal to the annual salary in effect
immediately prior to the Change in Control. The annual salary shall be payable
in installments in accordance with the Company’s usual payroll method. The
annual salary shall not be reduced during the Contract Period.



--------------------------------------------------------------------------------

b. Annual Bonus. Any annual cash bonus shall be payable at the time and in the
manner in which the Company paid such annual bonuses prior to the Change in
Control.

5. Expenses and Fringe Benefits.

a. Expenses. During the Contract Period, the Executive shall be entitled to
reimbursement for all business expenses incurred by him with respect to the
business of the Company in the same manner and to the same extent as such
expenses were previously reimbursed to him immediately prior to the Change in
Control.

b. Automobile. During the Contract Period, the Company shall provide Executive
with the use of an automobile at least comparable to the automobile provided to
him immediately prior to the Change in Control. During the Contract Period, the
Executive shall be entitled to reimbursement from the Holding Company for all
costs and expenses incurred in operating such automobile.

c. Other Benefits. The Executive also shall be entitled to vacations and sick
days, in accordance with the practices and procedures of the Company, as such
existed immediately prior to the Change in Control. During the Contract Period,
the Executive also shall be entitled to participate in the Company’s 401(k) plan
and the Bank’s profit sharing plan, and shall be entitled to hospital, health,
medical and life insurance, and any other benefits enjoyed, from time to time,
by Executive officers of the Company, all upon terms as favorable as those
enjoyed by other Executive officers of the Company.

Notwithstanding anything in this Section 5 to the contrary, if the Company
adopts any change in the expenses allowed to, or fringe benefits provided for,
senior officers of the Company, and such policy is uniformly applied to all
Executive officers of the Company (and any successor or acquirer of the Company,
if any), including the chief executive officer of such entities, then no such
change shall be deemed to be contrary to this Section.

6. Termination for Cause. During the Contract Period, the Company shall have the
right to terminate the Executive for Cause, upon written notice to him of the
termination, which notice shall specify the reasons for the termination. In the
event of a valid termination for Cause, the Executive shall not be entitled to
any further compensation or benefits under this Agreement.

7. Disability. During the Contract Period, if the Executive becomes permanently
disabled, or is unable to perform his duties hereunder for six (6) consecutive
months, the Company may terminate the employment of the Executive. In such
event, the Executive shall not be entitled to any further benefits under this
Agreement other than payments under any disability policy which the Company may
obtain for the benefit of senior officers generally.

8. Death Benefits. Upon the Executive’s death during the Contract Period, the
Executive shall be entitled to the benefits of any life insurance policy paid
for by the Company and naming the estate of the Executive as the beneficiary or
having allowed the Executive to name the beneficiary, but his estate shall not
be entitled to any further benefits under this Agreement.

9. Termination Without Cause or Resignation for Good Reason. The Company may
terminate the Executive without Cause during the Contract Period by written
notice to the Executive, or the Executive may resign for Good Reason during the
Contract Period upon four (4) weeks’ prior written notice to the Company
specifying the Good Reason. If the Company terminates the Executive’s employment
during the Contract Period without Cause or if the Executive resigns for Good
Reason, the Company shall, no later than the twentieth (20th) business day
following the Executive’s termination of employment, pay the Executive a lump
sum equal to two (2) times the highest annual compensation, including only
salary and cash bonus, paid to the Executive during any of the three
(3) calendar years immediately prior to the Change in Control (the “Lump Sum
Payment”); provided, however, that the Company shall not be in breach of this
Agreement if such Lump Sum Payment is paid within twenty (20) business days
following the Executive’s termination of employment; and provided, further,
however, that if necessary to comply with Section 409A(a)(2)(B) of the Internal
Revenue Code of 1986, as amended (the “Code”) concerning payments to “specified
employees”, the Lump Sum Payment shall be paid on the first business day of the
seventh month following the Executive’s termination of employment (or on death,
if earlier), together with



--------------------------------------------------------------------------------

interest thereon during the period of such restriction at a rate, per annum,
equal to the applicable federal short-term rate (compounded monthly) in effect
under Section 1274(d) of the Code on the Executive’s date of termination of
employment (the “Date of Termination”). The Executive shall be a “specified
employee” for the 12-month period beginning on the first day of the fourth month
following each “Identification Date” if he is a “key employee” (as defined in
Section 416(i) of the Code without regard to Section 416(i)(5) thereof) of the
Company at any time during the 12-month period ending on the “Identification
Date.” For purposes of the foregoing, the Identification Date shall be
December 31. During the remainder of the Contract Period, the Company also shall
continue to provide the Executive with and pay for medical and hospital
insurance, disability insurance and life insurance, as were provided and paid
for at the time of the termination of his employment with the Company. The
Executive shall also have the right to purchase from the Company, at book value
price, such automobile of the Company, if any, as was used by the Executive
while employed by the Company. The Executive shall not have a duty to mitigate
the damages suffered by him in connection with the termination by the Company of
his employment without Cause or a resignation for Good Reason during the
Contract Period.

Payment of any amounts under this Section shall be contingent upon Executive
executing a general release of claims in favor of the Employer, its subsidiaries
and affiliates, and their respective officers, directors, shareholders,
partners, members, managers, agents or employees, which release shall be
provided to the Executive within five (5) business days following the Date of
Termination, and which must be executed by the Executive and become effective
within thirty (30) days thereafter. Severance payments under this Section that
are contingent upon such release shall commence within ten (10) days after such
release becomes effective.

10. Resignation Without Good Reason. The Executive shall be entitled to resign
from the employment of the Company at any time during the Contract Period
without Good Reason, but upon such resignation the Executive shall not be
entitled to any additional compensation for the time after which he ceases to be
employed by the Company, and shall not be entitled to any of the other benefits
provided hereunder. No such resignation shall be effective unless in writing
with four weeks’ notice thereof.

11. Non-Disclosure of Confidential Information. In consideration of the
covenants of the Company herein, the Executive agrees as follows:

a. The Executive hereby agrees and acknowledges that he has and has had access
to or is aware of Confidential Information. The Executive hereby agrees that he
shall keep strictly confidential and will not during and after his employment
with the Company, without the Company’s express written consent, divulge,
furnish or make accessible to any person or entity, or make use of for the
benefit of himself or others, any Confidential Information obtained, possessed,
or known by him except as required in the regular course of performing the
duties and responsibilities of his employment by the Company while in the employ
of the Company, and that he will, prior to or upon the Date of Termination
deliver or return to the Company all such Confidential Information that is in
written or other physical or recorded form or which has been reduced to written
or other physical or recorded form, and all copies thereof, in his possession,
custody or control. The foregoing covenant shall not apply to (i) any
Confidential Information that becomes generally known or available to the public
other than as a result of a breach of the agreements of the Executive contained
herein, (ii) any disclosure of Confidential Information by the Executive that is
expressly required by judicial or administrative order; provided however that
the Executive shall have (x) notified the Company as promptly as possible of the
existence, terms and circumstances of any notice, subpoena or other process or
order issued by a court or administrative authority that may require him to
disclose any Confidential Information, and (y) cooperated with the Company, at
the Company’s request, in taking legally available steps to resist or narrow
such process or order and to obtain an order or other reliable assurance that
confidential treatment will be given to such Confidential Information as is
required to be disclosed.

b. For purposes of this Agreement, “Confidential Information” means all
non-public or proprietary information, data, trade secrets, “know-how”, or
technology with respect to any products, designs, improvements, research,
styles, techniques, suppliers, clients, markets, methods of distribution,
accounting, advertising and promotion, pricing, sales, finances, costs, profits,
financial condition, organization, personnel, business systems (including
without limitation computer systems, software and programs), business
activities, operations, budgets, plans, prospects, objectives or strategies of
the Company.



--------------------------------------------------------------------------------

12. Post-Employment Obligations. In consideration of the covenants of the
Company herein, the Executive agrees as follows:

a. The Executive agrees that while he is in the employ of the Company and during
the Post-employment Period (as defined below), he shall not, without the prior
written consent of the Company, directly or indirectly, employ, solicit for
employment, or advise or recommend to any other person that they employ or
solicit for employment or retention as a consultant, any person who is, or was
at any time within twelve (12) months prior to the Date of Termination, an
employee of, or exclusive consultant to, the Company. For purposes of this
Agreement, “Post-employment Period” shall mean the one (1) year period
immediately following the Date of Termination.

b. If the Executive commits a breach or is about to commit a breach, of any of
the provisions of Sections 11 or 12 hereof, the Company shall have the right to
have the provisions of this Agreement specifically enforced by any court having
equity jurisdiction without being required to post bond or other security and
without having to prove the inadequacy of the available remedies at law, it
being acknowledged and agreed that any such breach or threatened breach will
cause irreparable injury to the Company and that money damages will not provide
an adequate remedy to the Company. In addition, the Company may take all such
other actions and remedies available to them under law or in equity and shall be
entitled to such damages as they can show they have sustained by reason of such
breach.

c. The parties acknowledge that the type and periods of restriction imposed in
the provisions of Sections 11 and 12 hereof are fair and reasonable and are
reasonably required for the protection of the Company and the goodwill
associated with the business of the Company; and that the provisions of Sections
11 and 12 have been specifically negotiated by sophisticated parties and are
given as an integral part of this Agreement.

13. Terms of Initial Executive Compensation. The Company agrees to pay or
provide the following compensation and/or benefits in consideration of
Executive’s continued employment:

a. Executive’s initial base annual compensation will be $210,000;

b. Executive shall be granted a one time “signing bonus” in the amount of
$27,500 on the payroll period first following 90 days of employment with the
Company;

c. Upon commencement of Executive’s employment with the Company on or about
November 24, 2008, the Executive shall be granted 9,000 restricted shares (the
“Restricted Shares”) of the Holding Company’s common stock (the “Common Stock”)
pursuant to the Lakeland Bancorp, Inc. Amended and Restated 2000 Equity
Compensation Program (the “Plan”). A total of 12.5% of such Restricted Shares
shall vest on each of the first, second, third and fourth anniversary of the
Executive’s employment commencement date, with the 50% balance of such
Restricted Shares vesting on the fifth anniversary of the Executive’s employment
commencement date, provided that the Executive is an employee of the Employer on
the respective vesting date. Except as provided in the Plan, any Restricted
Shares that have not vested as of the date of the Executive’s termination of
employment shall be forfeited;

d. Executive shall be entitled to use of a company owned vehicle (the make and
model to be approved by the Chief Executive Officer of the Company) that will
include the costs of fuel and maintenance, in accordance with the Company’s
guidelines in accordance for vehicles. The Executive shall be responsible for
any tax liability associated with the personal use of the vehicle;

e. Executive shall be entitled to reimbursement of all expenses incurred in the
performance of his duties; and

f. Executive shall be entitled to vacations and sick days, in accordance with
the practices and procedures of the Company. The Executive also shall be
entitled to participate in the Company’s 401(k) plan and the Bank’s profit
sharing plan, and shall be entitled to hospital, health, medical and life



--------------------------------------------------------------------------------

insurance, and any other benefits enjoyed, from time to time, by senior officers
of the Company, all upon terms as favorable as those enjoyed by other senior
officers of the Company, except that Executive shall be entitled to participate
in the Company’s bonus and restricted stock plans starting in such plans’ 2009
programs.

Notwithstanding anything in this Section 13 to the contrary, if the Company
adopts any change in the expenses allowed to, or fringe benefits provided for,
senior officers of the Company, and such policy is uniformly applied to all
senior officers of the Company (and any successor or acquirer of the Company),
then no such change shall be deemed to be contrary to this Section.

14. No Effect Prior to Change in Control. This Agreement shall not affect any
rights of the Company to terminate the Executive prior to a Change in Control or
any other rights of the Executive granted in any other agreement, plan or
arrangements. In addition, if the employment of the Executive by the Company is
ended for any reason whatsoever prior to a Change in Control, the provisions of
Sections 11 and 12 hereof shall survive. Other than as described in this
Section 14, if the employment of the Executive by the Company is ended for any
reason whatsoever prior to a Change in Control, this Agreement shall thereafter
be of no further force and effect.

15. Certain Reduction of Payments by the Company.

a. Anything in this Agreement to the contrary notwithstanding, prior to the
payment of any compensation or benefits payable under Section 9 hereof, the
certified public accountants of the Company immediately prior to a Change of
Control (the “Certified Public Accountants”) shall determine as promptly as
practical and in any event within twenty (20) business days following the
termination of employment of Executive whether any payment or distribution by
the Company to or for the benefit of the Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise) (a “Payment”) would more likely than not be nondeductible by the
Company for federal income tax purposes because of Section 280G of the Code,
and, if it is, then the aggregate present value of amounts payable or
distributable to or for the benefit of Executive pursuant to this Agreement
(such amounts are hereinafter referred to as “Agreement Payments”) shall be
reduced (but not below zero) to the Reduced Amount. For purposes of this
paragraph, the “Reduced Amount” shall be an amount expressed in present value
which maximizes the aggregate present value of Agreement Payments without
causing any Payment to be nondeductible by the Company because of said
Section 280G of the Code.

b. If under paragraph a of this section the Certified Public Accountants
determine that any Payment would more likely than not be nondeductible by the
Company because of Section 280G of the Code, the Company shall promptly give the
Executive notice to that effect and a copy of the detailed calculation thereof
and of the Reduced Amount, and the Executive may then elect, in his sole
discretion, which and how much of the Agreement Payments shall be eliminated or
reduced (as long as after such election the aggregate present value of the
Agreement Payments equals the Reduced Amount), and shall advise the Company in
writing of his election within twenty (20) business days of his receipt of
notice. If no such election is made by the Executive within such twenty (20) day
period, the Company may elect which and how much of the Agreement Payments shall
be eliminated or reduced (as long as after such election the aggregate present
value of the Agreement Payments equals the Reduced Amount) and shall notify the
Executive promptly of such election. For purposes of this paragraph, present
value shall be determined in accordance with Section 280G(d)(4) of the Code. All
determinations made by the Certified Public Accountants shall be binding upon
the Company and Executive and shall be made within twenty (20) days of a
termination of employment of Executive. The Company may suspend for a period of
up to thirty (30) days after termination of employment the Lump Sum Payment and
any other payments or benefits due to the Executive under Section 9 hereof until
the Certified Public Accountants finish the determination and the Executive (or
the Company, as the case may be) elect how to reduce the Agreement Payments, if
necessary. As promptly as practicable following such determination and the
elections hereunder, the Company shall pay to or distribute to or for the
benefit of Executive such amounts as are then due to Executive under this
Agreement and shall promptly pay to or distribute for the benefit of Executive
in the future such amounts as become due to Executive under this Agreement.



--------------------------------------------------------------------------------

c. As a result of the uncertainty in the application of Section 280G of the
Code, it is possible that Agreement Payments may have been made by the Company
which should not have been made (“Overpayment”) or that additional Agreement
Payments which will not have been made by the Company could have been made
(“Underpayment”), in each case, consistent with the calculation of the Reduced
Amount hereunder. In the event that the Certified Public Accountants, based upon
the assertion of a deficiency by the Internal Revenue Service against the
Company or Executive which said Certified Public Accountant believe has a high
probability of success, determines that an Overpayment has been made, Executive
shall repay such Overpayment to the Company together with interest at the
applicable federal rate provided for in Section 7872(f)(2)(A) of the Code;
provided, however, that no amount shall be payable by Executive to the Company
in and to the extent such payment would not reduce the amount which is subject
to taxation under Section 4999 of the Code. In the event that the Certified
Public Accountants, based upon controlling precedent, determine that an
Underpayment has occurred, any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive together with interest at the
applicable federal rate provided for in Section 7872(f)(2)(A) of the Code.

16. Severance Compensation and Benefits Not in Derogation of Other
Benefits. Anything to the contrary herein contained notwithstanding, the payment
or obligation to pay any monies, or the granting of any benefits, rights or
privileges to Executive as provided in this Agreement shall not be in lieu or
derogation of the rights and privileges that the Executive now has or will have
under any plans or programs of the Company, except that the Executive shall not
be entitled to the benefits of any other plan or program of the Company
expressly providing for severance or termination pay if the Executive is
terminated without Cause or resigns for Good Reason after a Change in Control.

17. Miscellaneous. The terms of this Agreement shall be governed by, and
interpreted and construed in accordance with the provisions of, the laws of New
Jersey and, to the extent applicable, federal law. This Agreement supersedes all
prior agreements and understandings with respect to the matters covered hereby.
The amendment or termination of this Agreement may be made only in a writing
executed by the Company and the Executive, and no amendment or termination of
this Agreement shall be effective unless and until made in such a writing. This
Agreement shall be binding upon any successor (whether direct or indirect, by
purchase, merger, consolidation, liquidation or otherwise) to all or
substantially all of the assets of the Company. This Agreement is personal to
the Executive and the Executive may not assign any of his rights or duties
hereunder, but this Agreement shall be enforceable by the Executive’s legal
representatives, executors or administrators. This Agreement may be executed in
two (2) or more counterparts, each of which shall be deemed an original, and it
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart. Each of the parties hereto expressly waives
trail by jury in connection with any action involving or relating to this
Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
duly authorized representatives pursuant to the authority of its Board, and the
Executive has personally executed this Agreement, all as of the day and year
first written above.

 

LAKELAND BANCORP, INC. By:  

/s/ Thomas J. Shara

  Thomas J. Shara, President and CEO   Dated: December 23, 2008 LAKELAND BANK
By:  

/s/ Thomas J. Shara

  Thomas J. Shara, President and CEO   Dated: December 23, 2008  

/s/ David S. Yanagisawa

  David S. Yanagisawa   Dated: December 23, 2008